DETAILED ACTION
Status of Claims
This is a final office action in reply to the response filed on May 18, 2021.
Claims 1, 3, 9, 11, 21-22, 24-26, 28-29 and 31-35 have been amended.
Claims 1, 3-5, 9, 11, 21-29 and 31-35 are currently pending and have been examined.
 
Examiner notes:
Although examined, the amendment received May 18, 2021 is technically non-responsive.
Applicant is reminded, as per 37 CFR 1.121(c):
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
 (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently 
Specifically, claims 21 and 25, the added text “first service charge is a default value and the”, the text of any added subject matter must be shown by underlining the added text.  Future claim amendments that fail to adhere to the requirements of 37 CFR 1.121 will be considered non-responsive and will not be examined.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 4/5/2021 has been considered. Initialed copy of the Form 1449 are enclosed herewith.
Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The rejection of claims 1, 3-5, 9, 11, 21-29 and 31-35 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s argument and amendments.
Response to Arguments
Applicant's arguments filed on May 18, 2021 have been fully considered but they are not persuasive. 
With regard to claims 1, 9 and 29. Applicant argues that the prior art of reference, Lutnick and Novak does not teach or suggest “dynamically determine a second service charge for the second service request, the second service request being lower than the first service charge” or “transmit, to the second user device, a third set of data…, wherein the first entity is presented on the second user device as being associated with the second service charge.”  Examiner respectfully disagrees. Please see the updated rejection below as necessitated by amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, 21-29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick et al., (US 2012/0191551 A1) hereinafter “Lutnick” in view of Novak et al., (US 2013/0246207 A1) hereinafter “Novak”.
Claim 1:
Lutnick as shown discloses a network system over a given geographic region, the network system comprising: 
one or more processors; and (¶ 0069: “The apparatus that performs the process can include, e.g., a processor and those input devices and output devices that are appropriate to perform the process.”);
one or more memory resources storing instructions that, when executed by the one or more processors, cause the network system to: (¶ 0067: “Typically a processor (e.g., one or more microprocessors, one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions.”);
receive, from a first user device of a first user, a first set of data corresponding to a first service request of the first user for items delivery from a first entity, the first set of data indicating a first service location associated with the first service request (¶ 0129: “receiving an order for one or more items and/or services from one or more users […] The order may include any information desired to identify desired items and/or product, any desired merchant, and/or any desired characteristics about an order (e.g., time, allergies, delivery location, special request, etc.)”);
the first service request being associated with a first service charge (¶ 0292: “a flat rate may be charged for the delivery service”);
receive, from a second user device of a second user, a second set of data corresponding to a query of the second user, the second set of data indicating a second service location associated with the query; (¶ 0129: “ receiving an order for one or more items and/or services from one or more users […] The order may include any information desired to identify desired items and/or product, any desired merchant, and/or any desired characteristics about an order (e.g., time, allergies, delivery location, special request, etc.)” see also ¶ 0241: “multiple service providers may perform a similar function to facilitate providing a service that involves any number of sources (e.g., one or more) and multiple customers. For example, one or more goods may be delivered from a single source to a plurality of destinations by multiple delivery agents.” And ¶ 0242: “a delivery from a single source to a plurality of destinations.”);
determine whether the second service location indicated by the query of the second user is located within a threshold distance of the first service location indicated by the first service request of the first user (¶ 0237: “a maximum distance between sources before an additional delivery agent is added to servicing an order (e.g., 1 block, 5 miles).”); 
in response to determining that the second service location indicated by the query of the second user is located within the threshold distance of the first service location indicated by the first service request of the first user:  (¶ 0237: “a maximum distance between sources before an additional delivery agent is added to servicing an order (e.g., 1 block, 5 miles).”);
Lutnick teaches ¶ 0187: “a delivery agent based on a time of delivery quote for each of a plurality of delivery agents.”  And ¶ 0292: “a flat rate may be charged for the delivery service.” Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
dynamically determine a second service charge for the second service request, the second service charge being lower than the first service charge; and
 (Abstract: “A price, relative to a default price, for using the service provided by one or more service providers is adjusted based on the determined amount of requesters and the determined amount of available service providers”, ¶ 0012: “the system can determine the amount of requesters for a service and/or the amount of available service providers based on data received from one or more requesting devices and/or data received from one or more provider devices at a given instance in time or time period.” See also ¶ 0024: “the requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service (e.g., this can represent the demand for the service) at a given time. Similarly, the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given 120 and the provider management 130 can provide parsed data 135 to the price adjustment 150 that includes information about the current time, the current location of the requesting devices 170 and the provider devices 180” and ¶ 0038: “A default price or price value can correspond to different types of fees or costs for a service. For example, the default price can be a cost per amount of time (e.g., dollar per minute), a cost per amount of distance traveled (e.g., dollar per mile), a flat fee or rate, or a combination of any of the different types of fees or costs. In addition, the default price can be dependent on the particular requests or specific requirements set by a requester or a service provider. For example, the service can cost a certain amount (e.g., a default price) for different geographic locations, at different times, at different pickup or drop off locations, […] Depending on different implementations, the price adjustment 150 can adjust the price, relative to the default price, for any type of fee structure (e.g., by using a multiplier).”);
wherein the first entity is presented on the second user device as being associated with the second service charge (¶ 0040: “After the price has been adjusted, the price adjustment 150 can then provide the adjusted price 151 to the device interface 110 and the transaction component 160. The device interface 110 can transmit data corresponding to the adjusted price 161 over the network to one or more requesting devices 170 and/or one or more provider devices 180. The applications running on the devices can use the adjusted price data 161 to display on a user interface of the application the price adjustment to the requester(s) and the service provider(s), respectively. In this manner, the requesters and service providers can be notified of the current adjusted price (relative to the default price) so that the parties can choose to order the service and provide the service, respectively, at the adjusted price. The adjusted price data 161 can also provide information as to the duration the adjusted price is valid for as well as the reasoning for the price adjustment.”);

Further, Lutnick teaches:
transmit, to the second user device, a third set of data to cause the second user device to display a list of available entities including the first entity (¶ 0275: “making a suggestion based on locations (e.g., presenting information through a user interface). Such a suggestion may be made in response to an order from a first merchant being placed and/or received. Such a suggestion may include a suggestion related to a second merchant. Such a suggestion related to a second merchant that is proximate to a location and/or route related to the first merchant and/or the customer (e.g., close to the first merchant, close to a route between the first merchant and the customer, close to the customer). Some embodiments may include 
Claim 3:
Lutnick as shown discloses the following limitations:
each of the pending service requests having a respective service location located within the threshold distance of the first service location (¶ 0129: “receiving an order for one or more items and/or services from one or more users […] The order may include any information desired to identify desired items and/or product, any desired merchant, and/or any desired characteristics about an order (e.g., time, allergies, delivery location, special request, etc.)”);
Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
wherein the second service charge is computed based on a number of pending service requests associated with the first entity, (¶ 0010: “the system determines or approximates an amount of users or requesters for a particular service at a given time. A service that is requested by a user or requester using a mobile computing device can include on-demand services, geographically-based (or location-based) services, and/or transport services. Such services can include, for example, a delivery service, a babysitting service, an entertainment service, a moving service, a food service, or a taxi service. […] Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers.”)
.” Novak teaches in ¶ 0010: “Such services can include, for example, a delivery service, a babysitting service, an entertainment service, a moving service, a food service, or a taxi service.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Novak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Novak to the teaching of Lutnick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the dynamically determined parameter is computed based on a number of service requests associated with the selected entity into similar systems. Further, as noted by Novak “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers.” (Novak, ¶ 0010).
Claim 4:
Lutnick as shown discloses the following limitations:
receive, from the second user device, a fourth set of data corresponding to a second service request of the second user associated with the first entity, the fourth set of data indicating the second service location (¶ 0129: “receiving an order for one or more items and/or services from one or more users […] The order may include any information desired to identify desired items and/or product, any desired merchant, and/or any desired characteristics about an order (e.g., time, allergies, delivery location, special request, etc.)” see also ¶ 0241: “multiple service providers may perform a similar function to facilitate providing a service that involves any number of sources (e.g., one or more) and multiple customers. For example, one or more goods may be delivered from a single source to a plurality of destinations by multiple 
based on the determining that the second service location is located within the threshold distance of the first service location identify a first service provider from a group of service providers to fulfill the first service request and the second service request; and (¶ 0243: “determining delivery agents for each destination of a plurality of destinations. […] a single delivery agent may service more than one of destination (e.g., destinations that are geographically proximate)” see also ¶ 0228: “Such a selection may be made based on availability of delivery agents, locations of delivery agents”);
transmit, to a provider device of the first service provider, a fifth set of data, including data corresponding to a route (¶ 0194: “transmitting order information to one or more delivery agents and/or other service providers.” See also ¶ 0195: “such transmitted information may include a desired level of specificity. For example such information may include exact information and/or inexact information regarding time, locations, and so on. For example, an indication of a location may include an exact location (e.g., an address), an approximate location (e.g., a cross street, a region, a distance (e.g., exact, approximate) from another location, and so on).”);
Claim 5:
Lutnick as shown discloses the following limitations:
wherein the route includes a route segment to the first entity, a route segment to the first service location, and a route segment to the second service location (Figure 1, note the route from provider to entity and provider to first service location and second service location, see also ¶ 0106: “delivery agent 107 may include a person who travels from merchant 103 to user 105. In some implementations, delivery agent 107 may deliver to another location rather than to the user if the user 105 desires such delivery (e.g., if the order indicates such delivery)”);
Claim 9:
The limitations of claim 9 encompasses substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1.
Claim 11:
The limitations of claim 11 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3.
Claim 21:
Lutnick as shown discloses the following limitations:
wherein the first service charge is a default value (¶ 0292: “a flat rate may be charged for the delivery service”);
Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
and the second service charge is an adjustable value that is adjusted with respect to the default value (Abstract: “A price, relative to a default price, for using the service provided by one or more service providers is adjusted based on the determined amount of requesters and the determined amount of available service providers”); 
Both Lutnick and Novak teach services management. Lutnick teaches in the Abstract “Various systems and methods that may relate to referral and/or delivery services are described.” Novak teaches in ¶ 0010: “Such services can include, for example, a delivery service, a babysitting service, an entertainment service, a moving service, a food service, or a taxi service.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Novak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Novak to the teaching of Lutnick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as the second service charge is an adjustable value that is adjusted with .” (Novak, ¶ 0010).
Claim 22:
Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
where the executed instructions further cause the network system to: in response to determining that the second service charge is below a threshold value (¶ 0036: “The model or metric can set a threshold amount (e.g., percentage) that the price adjustment 150 can use to determine whether to adjust the price.”);
transmit, to a third user device of a third user, a set of notification data to cause the third user device to display a notification regarding the second service charge being associated with the first entity (¶ 0040: “After the price has been adjusted, the price adjustment 150 can then provide the adjusted price 151 to the device interface 110 and the transaction component 160. The device interface 110 can transmit data corresponding to the adjusted price 161 over the network to one or more requesting devices 170 and/or one or more provider devices 180. The applications running on the devices can use the adjusted price data 161 to display on a user interface of the application the price adjustment to the requester(s) and the service provider(s), respectively. In this manner, the requesters and service providers can be notified of the current adjusted price (relative to the default price) so that the parties can choose to order the service and provide the service, respectively, at the adjusted price. The adjusted price data 161 can also provide information as to the duration the adjusted price is valid for as well as the reasoning for the price adjustment.”);
.” Novak teaches in ¶ 0010: “Such services can include, for example, a delivery service, a babysitting service, an entertainment service, a moving service, a food service, or a taxi service.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Novak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Novak to the teaching of Lutnick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such where the executed instructions further cause the network system to: in response to determining that the dynamically determined parameter value is below a threshold value, transmit, to a third user device of a third user, a set of notification data to cause the third user device to display a notification regarding the second charge being associated with the first entity  into similar systems. Further, as noted by Novak “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers.” (Novak, ¶ 0010).
Claim 23:
Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
wherein the set of notification data is transmitted to the third user device without the third user interacting with the third user device to transmit any queries to the network system (¶ 0052: “The adjusted prices are provided to the requester devices and/or the provider devices (step 230). The applications that are running on the requester and provider devices can use data corresponding to the adjusted prices in order to 640 can receive adjusted price data 645 over a network from system 100 and provide the adjusted price 645 to the processor 610 for displaying the adjusted price to the user.”);
Both Lutnick and Novak teach services management. Lutnick teaches in the Abstract “Various systems and methods that may relate to referral and/or delivery services are described.” Novak teaches in ¶ 0010: “Such services can include, for example, a delivery service, a babysitting service, an entertainment service, a moving service, a food service, or a taxi service.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Novak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Novak to the teaching of Lutnick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the set of notification data is transmitted to the third user device without the third user interacting with the third user device to transmit any queries to the network system into similar systems. Further, as noted by Novak “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers.” (Novak, ¶ 0010).
Claim 24:
Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
wherein the second service charge is computed based further on historical data associated with the delivery service that indicate an anticipated demand for service requests associated with the first entity (¶ 0042: “the price adjustment 150 can also provide the adjusted price 151 to a system database 140, such as a pricing database or any other database discussed with respect to system 100, so that it can be stored and maintained as historical data. For example, the instance in time in which the price was adjusted (date and time) can be paired and stored with the adjustment in price (increased or decreased), the geographic location or area (e.g., a particular city), and the determined amount of requesters and available service providers. The price adjustment 150 can use the stored historical data with the adjusted price information, for example, in order to adjust the price for a service at a later time.” See also ¶ 0049 and 0060);
Both Lutnick and Novak teach services management. Lutnick teaches in the Abstract “Various systems and methods that may relate to referral and/or delivery services are described.” Novak teaches in ¶ 0010: “Such services can include, for example, a delivery service, a babysitting service, an entertainment service, a moving service, a food service, or a taxi service.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Novak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Novak to the teaching of Lutnick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the second service charge is computed based further on historical data associated with the delivery service that indicate an anticipated demand for service requests associated with the first entity into similar systems. Further, as noted by Novak “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined  (Novak, ¶ 0010).
Claim 25:
The limitations of claim 25 encompasses substantially the same scope as claim 21. Accordingly, those similar limitations are rejected in substantially the same manner as claim 21.
Claim 26:
The limitations of claim 26 encompasses substantially the same scope as claim 22. Accordingly, those similar limitations are rejected in substantially the same manner as claim 22.
Claim 27:
The limitations of claim 27 encompasses substantially the same scope as claim 23. Accordingly, those similar limitations are rejected in substantially the same manner as claim 23.
Claim 28:
The limitations of claim 28 encompasses substantially the same scope as claim 24. Accordingly, those similar limitations are rejected in substantially the same manner as claim 24.
Claim 29:
The limitations of claim 29 (Lutnick, ¶ 0298) encompasses substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1.
Claim 31:
Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
wherein the executed instructions further cause the network system to: determine whether a second service time indicated by the second set of data corresponding to the query of the second user is within a threshold time of a first service time associated with the first service request of the first user (¶ 0187: “determining a delivery agent may include determining a delivery agent based on a time of delivery quote for each of a plurality of delivery agents. Some embodiments may use such a method to determine a most effective delivery agent for one or more orders.” See ¶ 0198: “Such a bid may include a time and/or time frame for making the delivery. The time and/or time frame may match and/or not match the time and/or time frame associated with an order.”
Lutnick teaches ¶ 0187: “a delivery agent based on a time of delivery quote for each of a plurality of delivery agents.”  And ¶ 0216: “a flat rate may be charged for the delivery service.” And ¶ 0210: “such an algorithm may include a formula. For example, such an algorithm may weigh time differences and cost to determine a lowest cost delivery agent that may delivery near a desired time.” Lutnick is silent with regard to the following limitations. However Novak in an analogous art of services management for the purpose of providing the following limitations as shown does:
to determine whether to associate a prospective request of the second user for items for delivery from the first entity with second service charge (¶ 0012: “the system can determine the amount of requesters for a service and/or the amount of available service providers based on data received from one or more requesting devices and/or data received from one or more provider devices at a given instance in time or time period.” See also ¶ 0024: “the requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service (e.g., this can represent the demand for the service) at a given time. Similarly, the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given time (e.g., this can represent the supply for fulfilling the service).” See also ¶ 0030: “The requester management 120 and the provider management 130 can provide parsed data 135 to the price adjustment 150 that includes information about the current time, the current location of the requesting devices 170 and the provider devices 180” and ¶ 0038: “A default price or price value can correspond to different types of fees or costs for a service. For example, the default price can be a cost per amount of time (e.g., dollar per minute), a cost per amount of distance traveled (e.g., dollar per mile), a flat fee or rate, or a combination of any of the different types of fees 150 can adjust the price, relative to the default price, for any type of fee structure (e.g., by using a multiplier).”););
Both Lutnick and Novak teach services management. Lutnick teaches in the Abstract “Various systems and methods that may relate to referral and/or delivery services are described.” Novak teaches in ¶ 0010: “Such services can include, for example, a delivery service, a babysitting service, an entertainment service, a moving service, a food service, or a taxi service.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Novak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Novak to the teaching of Lutnick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as to determine whether to associate a prospective request of the second user for items for delivery from the first entity with second service charge into similar systems. Further, as noted by Novak “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers.” (Novak, ¶ 0010).
Claim 32:
Lutnick as shown discloses the following limitations:
wherein network system transmits, the third set of data to cause the second user device to display the first entity as being associated with the second service charge in response to determining that the second service time indicated by the query of the second user is within the threshold time of the first service time associated with the first service request of the first user (¶ 0275: “making a suggestion based on locations (e.g., presenting information through a user interface). Such a suggestion may be made in response to an order from a first merchant being placed and/or received. Such a suggestion may include a suggestion related to a second merchant. Such a suggestion related to a second merchant that is proximate to a location and/or route related to the first merchant and/or the customer (e.g., close to the first merchant, close to a route between the first merchant and the customer, close to the customer). Some embodiments may include determining that a second merchant is close to a location and/or route (e.g., within a threshold expected time frame, within a distance threshold).” See also ¶ 0127: “the user interface may display a representation of available merchants (e.g., a list of merchants that may be in an identified geographical location associated with the user and/or merchants that are open at the time) to which the user may submit orders.”);
Claims 33 and 35:
The limitations of claim 33 encompasses substantially the same scope as claim 31. Accordingly, those similar limitations are rejected in substantially the same manner as claim 31.
Claim 34:
The limitations of claim 34 encompasses substantially the same scope as claim 32. Accordingly, those similar limitations are rejected in substantially the same manner as claim 32.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al., (US 10,152,743 B1) disclose techniques for providing shared-order functionality for a community of users.
Rhodes et al., (US 10,176,448 B1) disclose a generation of dynamic delivery zones for merchants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623